DETAILED ACTION
In response to communication filed on 12 October 2022, claims 16, 20-21, 25-26 and 30 are amended. Claims 1-15 are canceled. Claims 16-30 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Double Patenting”, filed 12 October 2022, have been carefully considered and based on the claim amendments, the double patenting rejection has been altered below.

Applicant’s arguments, see “Claim Objections”, filed 12 October 2022, have been carefully considered and based on the claim amendments, the claim objections have been withdrawn. 

Applicant’s arguments, see “Claim Rejections under 35 U.S.C. §101”, filed 12 October 2022, have been carefully considered and based on the arguments, the rejections have been withdrawn.

Applicant’s arguments, see “Claim Rejections under 35 U.S.C. §112”, filed 12 October 2022, have been carefully considered and based on the amendments, the rejections have been withdrawn.

Applicant’s arguments, see “Claim Rejections under 35 U.S.C. §103”, filed 12 October 2022, have been carefully considered and are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Shankar is silent regarding the determination of a person with the second face to be within a kinship relationship with a person of the first face.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Shankar reference teaches searching faces to perform face recognition but does not explicitly teach kinship relationship with the user or the person. Therefore Barnes reference has been incorporated to teach processing images and related data based on relationships between people or business in [0014]. Barnes further teaches in [0018], [0023] and [0042]-[0043] that it identifies images that includes a face of the user's spouse, any of the user's children, parents, in-laws, siblings, relatives, etc. Therefore a combination of Shankar and Barnes teaches the above argued limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly, Shankar is not the only reference cited that teaches the above argued limitation but a combination of Shankar and Barnes teaches the above argued limitation. Therefore the above argument cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Barnes fails to teach or suggest identifying that the user in the supplied image is in a kinship relationship with the other user.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Shankar reference teaches searching faces to perform face recognition but does not explicitly teach kinship relationship with the user or person. Therefore Barnes reference has been incorporated to teach processing images and related data based on relationships between people or business in [0014]. Barnes further teaches in [0018], [0023] and [0042]-[0043] that it identifies images of people who are in relationships with the user such as any image that
includes a face of the user's spouse, any of the user's children, parents, in-laws, siblings and relatives. Therefore a combination of Shankar and Barnes teaches the above argued limitation. As a result, the above argument cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Barnes does not teach or suggest identifying the images that include another entity or person who is in the kinship relationship with a certain user or a target.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Shankar reference teaches searching faces to perform face recognition but does not explicitly teach kinship relationship with the user or person. Therefore Barnes reference has been incorporated to teach processing images and related data based on relationships between people or business in [0014]. Barnes further teaches in [0018], [0023] and [0042]-[0043] that it identifies images of people who are relationships with the user such as any image that
includes a face of the user's spouse, any of the user's children, parents, in-laws, siblings and relatives. Therefore a combination of Shankar and Barnes teaches the above argued limitation. As a result, the above argument cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Barnes fails to teach or suggest the claimed feature of "first searching of a database to identify a third image that includes the target at the specified age and another person, based on determining that the another person is within the kinship relationship of the target," (emphasis added)
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Shankar reference teaches searching faces to perform face recognition and also teaches age simulation models and age transformation models in order to perform facial recognition but does not explicitly teach kinship relationship with the user or person. Therefore Barnes reference has been incorporated to teach processing images and related data based on relationships between people or business in [0014]. Barnes further teaches in [0018], [0023] and [0042]-[0043] that it identifies images that includes a face of the user's spouse, any of the user's children, parents, in-laws, siblings, relatives, etc. A combination of Shankar and Barnes does not explicitly teach determining the target at the specified age. Therefore, Hauke reference has been incorporated that teaches in [0028] that it simulates the face of a person starting from the current facial proportions and changing them in the way they change overtime or reverse to create an image of the person at the desired age. Therefore, a combination of Shankar, Barnes and Hauke teaches the above argued limitation. As a result, the above argument cannot be considered to be persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Application# 17/483,358 
(Current Application)
US 11,157,547 B2
Claim 16: receiving a first image, the first image including a target;
Claim 1: receive an input image of the target,
providing an interface for a user to specify (a) a kinship relationship and (b) a specified age of the target in the first image, wherein the specified age is older or younger than a current age of the target;
provide an interface for a user to specify a target of a search and one or more relationships to constrain the search, wherein the one or more relationships include a kinship relationship… 
receive an input image of the target,… a specified age of the target
adjusting the current age of the target in the first image to the specified age; 
producing, based on the adjusted age of the target, a second digital image, the second digital image including the target at the specified age;
age-regress or age-progress the input image of the target to the specified age of the target to produce an age-regressed input image
first searching of a database to identify a third image that includes the target at the specified age and another person, based on determining that the another person is within the kinship relationship of the target;
perform, based on the age-regressed input image or the age-progressed input image and the input image metadata, a search of a database to identify a further image; determine whether the target and an entity that satisfies the one or more relationships are present in the further image
second searching, in response to identifying the third image that includes the target at the specified age and the another person, the database or another database for a fourth image of the target; and
perform, in response to a determination that the target and the entity are present in the further image, a further search of the database or another database based on the entity and the further image metadata to identify another image
generating, based on at least the fourth image, further information on the target.
search a database platform, based on at least one of the further image and the another image, to generate further information on the target
Claim 17: wherein the kinship relationship includes at least one of a family relationship, membership relationship, a friend relationship, a locale relationship, an ethnicity relationship, a date relationship, a weather relationship, and a work relationship. 
Claim 3: wherein the one or more relationships further include at least one of a membership relationship, a friend relationship, a locale relationship, an ethnicity relationship, a date relationship, a weather relationship, and a work relationship.
Claim 18: wherein the kinship relationship includes at least one of: a forward degree of closeness or a backward degree of closeness.
Claim 1: the kinship relationship includes a selection between: a forward degree of closeness specified as a positive number and a backward degree of closeness specified as a negative number
Claim 19: wherein the forward degree of closeness is represented by a positive number, and the backward degree of closeness is represented by a negative number.
Claim 1: the kinship relationship includes a selection between: a forward degree of closeness specified as a positive number and a backward degree of closeness specified as a negative number
Claim 20: ascertaining a confidence level for matching the target in the first image to an object in the third image;
Claim 7: ascertain a confidence level for matching the target in the input image to an object in the further image. 
determining, based on an analysis of the third image, whether a confidence of a match of the target in the first image to the object in the third image is at or greater than the confidence level; and
determine, based on analysis of the further image, whether a confidence of a match of the target in the input image to the object in the further image is at or greater than the confidence level;
determining, in response to a determination that the confidence of the match of the target in the first image to the object in the third image is at or greater than the confidence level, that the target is present in the third image.
determine, in response to a determination that the confidence of the match of the target in the input image to the object in the further image is at or greater than the confidence level, that the target is present in the further image.



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (specific claim elements) of US 11,157,547 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application recites limitations “where the specified age is older or younger than a current age of the target” and claim 1 of US 11,157,547 B2 does not mention that limitation. However, it is obvious that the age mentioned has to be different (either younger or older) in order to generate another image based on age regression or age progression that is being generated as mentioned in US 11,157,547 B2. Therefore, claim 1 of the current application falls entirely within the scope of claim 1 of US 11,157,547 B2 or in other words, claim 1 is anticipated by claim 1 of US 11,157,547 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 11,157,547 B2. Thus Claim 17 of US Application No. 17/483,358 falls entirely within the scope of claim 3, or in other words, claim 17 is anticipated by claim 3 of US 11,157,547 B2.

Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,157,547 B2. Thus Claims 18 and 19 of US 11,157,547 B2 falls entirely within the scope of claim 1, or in other words, claims 18 and 19 are anticipated by claim 1 of US 11,157,547 B2. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 11,157,547 B2. Thus Claim 20 of US 11,157,547 B2 falls entirely within the scope of claim 7, or in other words, claim 20 is anticipated by claim 7 of US 11,157,547 B2.

Claims 21-25 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 7 of US 11,157,547 B2. The analysis done above for claims 16-20 of the current application also holds true for respective claims 21-25 since the claim limitations are substantially the same in a computer readable form.

Claims 26-30 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 7 of US 11,157,547 B2. The analysis done above for claims 16-20 of the current application also holds true for respective claims 26-30 since the claim limitations are substantially the same in a system form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17, 21-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shankaranarayana (US 2015/0317512 A1, hereinafter “Shankar”) in view of Barnes, JR. (US 2018/0035074 A1, hereinafter “Barnes”) further in view of Hauke et al. (US 2013/0325981 A1, hereinafter “Hauke”).

Regarding claim 16, Shankar teaches
A computer implemented method comprising: (see Shankar, [0026] “methods, apparatuses or systems”).. 
receiving a first image, the first image including a target; (see Shankar, [0038] “receives an indication of a face of a person to be searched… the indication is received from an uploaded image that includes just the face of the person to be searched… the indication is received via a camera on a user's device that takes an image of the face to be searched. Any approach to indicating a face of a person to be searched may be utilized”). 
providing an interface for a user to specify search criteria (see Shankar, [0030] “A user initiates a search of the image set 116 using the search module 114… via the graphical user interface 136 and selects, for example, a SEARCH button”) in the first image, (see Shankar, [0038] “receives an indication of a face of a person to be searched… the indication is received from an uploaded image that includes just the face of the person to be searched… the indication is received via a camera on a user's device that takes an image of the face to be searched. Any approach to indicating a face of a person to be searched may be utilized”).
adjusting the current age of the target in the first image (see Shankar, [0018] “age simulation models or age transformation models that create an aged model of a given face and then run facial recognition on the aged models”).
producing, based on the adjusted age of the target, a second digital image, the second digital image including the target based on the aged model (see Shankar, [0018] “age simulation models or age transformation models that create an aged model of a given face and then run facial recognition on the aged models”). 
first searching of a database to identify a third image that includes the target based on the aged model (see Shankar, [0021] “If a face in an image matches the indicated face, then the matching face is added to a positive reference set… the image is added to a resultant image set”; [0018] “age simulation models or age transformation models that create an aged model of a given face and then run facial recognition on the aged models”).
second searching, in response to identifying a third image that includes the target based on the aged model (see Shankar, [0022] “Each face that matches the person being searched that was found in images in the first time interval is in the positive reference set. The faces in the positive reference set are then used to perform facial recognition on images in a second time interval”; [0023] “First, the images that include the face of the person being searched are added to the resultant image set. The faces in images in the second time interval that match the faces in the positive reference set become the new positive reference set… When all images in all time intervals have been incrementally and successively searched, the resultant image set includes all images from the original image set that include the indicated face”; [0018] “age simulation models or age transformation models that create an aged model of a given face and then run facial recognition on the aged models”) for a fourth image of the target; and (see Shankar, [0023] “First, the images that include the face of the person being searched are added to the resultant image set. The faces in images in the second time interval that match the faces in the positive reference set become the new positive reference set… When all images in all time intervals have been incrementally and successively searched, the resultant image set includes all images from the original image set that include the indicated face”).
based on at least the fourth image, (see Shankar, [0023] “First, the images that include the face of the person being searched are added to the resultant image set. The faces in images in the second time interval that match the faces in the positive reference set become the new positive reference set… When all images in all time intervals have been incrementally and successively searched, the resultant image set includes all images from the original image set that include the indicated face”).
Shankar does not explicitly teach user to specify (a) a kinship relationship and (b) a specified age of the target, where the specified age is older or younger than a current age of the target; adjusting the current age of the target in the first image to the specified age; producing the second digital image including the target at the specified age; first searching of a database to identify a third image that includes the target at the specified age and another person, based on determining that the another person being is within the kinship relationship of the target; second searching, at the specified age and the another person, the database or another database; generating based on at least the fourth image, further information on the target. 
However, Barnes discloses providing initial images followed by further images and also teaches
receive user input related to (a) a kinship relationship and for search (see Barnes, [0057] “In order to search the images, a user may supply search criteria to an algorithm to search for all images taken at a particular event, location (Grandma's house)… that also includes one or more people (Dad)… a user may enter "Dad" or "Sister" as part of the search criteria”; [0042] “any image that includes a face of the user's spouse, any of the user's children, parents, in-laws, siblings, relatives, pets, taken at home, a particular content item”).
perform first search another person, based on determining that the another person is within the kinship relationship of the target; (see Barnes, [0014] “processing images and related data… relationships between (for example) people or business”; [0042]-[0044] “any image that includes a face of the user's spouse, any of the user's children, parents, in-laws, siblings, relatives, pets… A database of characteristics (which may form part of the user database 120) may be determined and stored for each user based on image related data… events attended (e.g., concerts, sports events, horse races, etc.), whether a type of location is visited (e.g., a beach, a ski resort, bar, library, fast food restaurant, high end restaurant, jewelry store)” ; [0018] “may comprise data that the image was captured at 10 AM on Dec. 25, 2011 at a particular longitude and latitude (or street address) and derived image meta data may comprise data that the image was captured on Christmas (morning) at Grandma's house”; [0023] “a search of that database for the image related data associated with that image”). 
perform another search of another person, the database based on the first set of searched images (see Barnes, [0021] “may include searching for other images having the same image related data (e.g., user/person name, location and/or date information”; [0024] “Specifically, based on the other images stored in the image database 110 (and in some embodiments, based on images in other databases that may be local or remote from the server system 50) that include faces of a person that has been identified in the image)”).
generating, from the image further information on the target (see Barnes, [0045] “image related data of multiple images may be processed to determine information about the user such as that the user attends all the home games of a particular sports team and, therefore, likely has season tickets to the home team”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of receiving relationship query and searching information based on the relationships as being disclosed and taught by Barnes, in the system taught by Shankar to yield the predictable results of processing images and related data to determine relationships between people or business thereby providing appropriate management of images (see Barnes, [0014] “Embodiments of the present invention relate to processing images and related data, such as location data, facial data, image temporal data (e.g., time, date), and image content. The processing may result in the performance of a variety of tasks such as, for example, sorting, arranging, and/or grouping images as well as selecting advertisements, suggesting relationships between (for example) people or business, or suggesting that persons or business should communicate each other (or with another person, business or entity), suggesting and/or creating groups of users with commonalities, and/or other tasks”).
The proposed combination of Shankar and Barnes does not explicitly teach user to specify (b) a specified age of the target, where the specified age is older or younger than a current age of the target; adjusting the current age of the target in the first image to the specified age; producing the second digital image including the target at the specified age; first searching of a database to identify a third image that includes the target at the specified age; second searching, at the specified age.
However, Hauke discloses age regression and age progression and also teaches
input (b) a specified age of the target (see Hauke, [0028] “an image of the person at the desired age”) where the specified age is older or younger than a current age of the target; (see Hauke, [0028] “the facial features of the person of the second subset may be age corrected so as to match the age group of the person of the first subset before identifying the similarities… This allows for simulating the face of a person at a younger or older age starting from the current facial proportions and changing them in the way in which they typically change over time or reverse to create an image of the person at the desired age”). 
perform age correction to the specified age; (see Hauke, [0028] “the facial features of the person of the second subset may be age corrected so as to match the age group of the person of the first subset before identifying the similarities… This allows for simulating the face of a person at a younger or older age starting from the current facial proportions and changing them in the way in which they typically change over time or reverse to create an image of the person at the desired age”).
simulating the face of a person to the specified age; (see Hauke, [0028] “the facial features of the person of the second subset may be age corrected so as to match the age group of the person of the first subset before identifying the similarities… This allows for simulating the face of a person at a younger or older age starting from the current facial proportions and changing them in the way in which they typically change over time or reverse to create an image of the person at the desired age”).
the facial features of the person are age corrected at the specified age and to identify similarities (see Hauke, [0028] “the facial features of the person of the second subset may be age corrected so as to match the age group of the person of the first subset before identifying the similarities… This allows for simulating the face of a person at a younger or older age starting from the current facial proportions and changing them in the way in which they typically change over time or reverse to create an image of the person at the desired age”).
 the facial features of the person are age corrected at the specified age and to identify similarities (see Hauke, [0028] “the facial features of the person of the second subset may be age corrected so as to match the age group of the person of the first subset before identifying the similarities… This allows for simulating the face of a person at a younger or older age starting from the current facial proportions and changing them in the way in which they typically change over time or reverse to create an image of the person at the desired age”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of simulating face based on the age as being disclosed and taught by Hauke, in the system taught by the proposed combination of Shankar and Barnes to yield the predictable results of effectively comparing the identified people with the facial features stored in the database (see Hauke, [0061] “not only the person or persons of the second subset but also the person or the persons of the first subset is or are identified on the basis of facial features. This requires access to a database with stored characteristic facial features of known persons. The allowed exception is determined by comparing the identified person of the second subset to persons stored in an exception database assigned to the identified first person. The databases may be established and/or maintained by the surveillance instance, e.g. the parents of an underage user”).
Claims 21 and 26 incorporate substantively all the limitations of claim 16 in a computer-readable medium (see Shankar, [0072] “computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system”; [0008] “The computer readable medium stores computer instructions that, when executed by at least one processor, causes the at least one processor to perform the method”) and system form (see Shankar, [0028] “a system 100”; [0072] “computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system”; [0008] “The computer readable medium stores computer instructions that, when executed by at least one processor, causes the at least one processor to perform the method”) and are rejected under the same rationale.

Regarding claim 17, the proposed combination of Shankar, Barnes and Hauke teaches
wherein the kinship relationship includes at least one of (see Barnes, [0057] “In order to search the images, a user may supply search criteria to an algorithm to search for all images taken at a particular event, location (Grandma's house)”); [0014] “processing images and related data… relationships between (for example) people or business”) a friend relationship, (see Barnes, [0062] “if the two people are friends (or otherwise have a connection established on the social network)”). The motivation for the proposed combination is maintained. 
Claims 22 and 27 incorporate substantively all the limitations of claim 17 in a computer-readable medium and system form and are rejected under the same rationale.

Claims 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar, Barnes and Hauke further in view of Rolls et al. (US 2010/0287213 A1, hereinafter “Rolls”).

Regarding claim 18, the proposed combination of Shankar, Barnes and Hauke teaches
wherein the kinship relationship includes at least one of: (see Barnes, [0057] “In order to search the images, a user may supply search criteria to an algorithm to search for all images taken at a particular event, location (Grandma's house)”); [0014] “processing images and related data… relationships between (for example) people or business”).
The proposed combination of Shankar, Barnes and Hauke does not explicitly teach kinship relationship includes at least one of: a forward degree of closeness or a backward degree of closeness.
However, Rolls discloses family tree and also teaches
	relationships include a forward degree of closeness (see Rolls, [0084] “first degree family, personal friends, business colleagues, etc… a second degree (e.g. grandparent, grandson, uncle, brother/sister-in-law, etc.) or a third degree (first cousin, great grandparent, etc.) family ties”; [0314] “to search for nearest of kin/relatives… in database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of degree of relationships as being disclosed and taught by Rolls, in the system taught by the proposed combination of Shankar, Barnes and Hauke to yield the predictable results of effectively identifying relatives of people (see Rolls, [0309] “The methods and systems for forming family trees described herein are unique in that the family members are authenticated to a very high level of confidence… as to their true identity by trying to access certain close relatives and/or friends. In some cases, the system of the present invention may be able to provide a geographic location of such a person, which may be used by a family searching for a lost individual, a police, government or legal establishment for finding that person”).
Claims 23 and 28 incorporate substantively all the limitations of claim 18 in a computer-readable medium and system form and are rejected under the same rationale.

Claims 19, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar, Barnes, Hauke and Rolls in view of Miller (US 2009/0100345 A1, hereinafter “Miller”).

Regarding claim 19, the proposed combination of Shankar, Barnes, Hauke and Rolls teaches
wherein the forward degree of closeness is represented by a positive number, and (see Rolls, [0084] “first degree family, personal friends, business colleagues, etc… a second degree (e.g. grandparent, grandson, uncle, brother/sister-in-law, etc.) or a third degree (first cousin, great grandparent, etc.) family ties”; [0314] “to search for nearest of kin/relatives… in database” – these are positive numbers).
The proposed combination of Shankar, Barnes, Hauke and Rolls does not explicitly teach the backward degree of closeness is represented by a negative number.
However, Miller discloses relationship between pages and also teaches
the backward degree of closeness is represented by a negative number (see Miller, [0115] “Moves forward (positive number) or backward (negative number) the specified number of source index positions”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of backward degree as being disclosed and taught by Miller, in the system taught by the proposed combination of Shankar, Barnes, Hauke and Rolls to yield the predictable results of yielding improved content quality (see Miller, [0028] “The general result of systematic use of the invention on WebSites can yield improved content quality, demonstrated WebSite server behavior from an end-user perspective, and better serviceability fore-business enterprises”).
Claims 24 and 29 incorporate substantively all the limitations of claim 19 in a computer-readable medium and system form and are rejected under the same rationale.

Claims 20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar, Barnes and Hauke further in view of Hull et al. (US 2007/0047781 A1, hereinafter “Hull”).

Regarding claim 20, the proposed combination of Shankar, Barnes and Hauke teaches
for matching the target in the first image to an object in the third image; (see Shankar, [0021] “If a face in an image matches the indicated face, then the matching face is added to a positive reference set… the image is added to a resultant image set”; [0018] “age simulation models or age transformation models that create an aged model of a given face and then run facial recognition on the aged models”).
based on an analysis of the third image,… the target in the first image to the object in the third image (see Shankar, [0021] “If a face in an image matches the indicated face, then the matching face is added to a positive reference set… the image is added to a resultant image set”; [0018] “age simulation models or age transformation models that create an aged model of a given face and then run facial recognition on the aged models”).
the match of the target in the first image to the object in the third image (see Shankar, [0021] “If a face in an image matches the indicated face, then the matching face is added to a positive reference set… the image is added to a resultant image set”; [0018] “age simulation models or age transformation models that create an aged model of a given face and then run facial recognition on the aged models”) that the target is present in the third image (see Shankar, [0021] “an image includes a first face that matches the indicated face in addition to a second face”).
The proposed combination of Shankar, Barnes and Hauke does not explicitly teach ascertaining a confidence level for matching the target in the first image to an object in the third image; determining, based on an analysis of the third image, whether a confidence of a match of the target in the first image to the object in the third image is at or greater than the confidence level; and determining, in response to a determination that the confidence of the match of the target in the first image to the object in the third image is at or greater than the confidence level, that the target is present in the third image.
However, Hull discloses identifying related portions of documents and also teaches
ascertaining a confidence level (see Hull, [0317] “a pre-defined matching threshold”).
determining, for images whether a confidence of a match of images is at or greater than the confidence level; and (see Hull, [0425] “determines that the image matches at least one stored image with a high level of confidence”).
determining, in response to a determination that the confidence of images is at or greater than the confidence level, (see Hull, [0425] “determines that the image matches at least one stored image with a high level of confidence”; [0430] “if its associated level of confidence exceeds a predefined threshold”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught by Hull, in the system taught by the proposed combination of Shankar, Barnes and Rolls to yield the predictable results of effectively improving the accuracy of document image matching system (see Hull, [0241] “accuracy of a document image matching system may be improved by utilizing the images of the documents that could match the input to determine a subsequent step of image analysis in which sub-images from the pristine documents are matched to the input image”).
Claims 25 and 30 incorporate substantively all the limitations of claim 20 in a computer-readable medium and system form and are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156